Hotchkiss, J. (dissenting):
I am of the opinion that the complaint was properly dismissed. When the decedent approached the elevator the car was well lighted. Assuming that that fact would have justified a finding that he entered the car upon the invitation of the defendant, the evidence is insufficient to sustain a finding that the decedent’s death was due to its negligence. The evidence does not disclose the fact that the deceased tripped before he entered the elevator or in consequence of the unevenness between the floor of the elevator and the floor of the building. Hoefer, the only witness on this point, on his direct examination said: “ He walked into the elevator; and it seemed that when in the elevator he tripped. He raised himself,— he had a cane in his hand, and rising himself he tripped, kind of stumbled again, and fell over against the wheel of the car.” On cross-examination he testified: “ Q, He, as you say, fell first, and then started the car when he got up, is that it ? A. Ho, sir; he fell, and in trying to pick himself up he fell against the wheel of the car. * * * As he entered the car, he fell over this way (illustrating), and in picking himself up, trying to get up, this leg again got caught right at the wheel or at the foot of the elevator, and in picking himself up he fell over against this way again (indicating); which I believe was the wheel right there which I seen, and the gentleman fell *324right up against that wheel.” Subsequently he was cross-examined with respect to testimony he gave at the coroner’s inquest, but there is not a word to indicate that the deceased tripped in consequence of the difference in elevation between the floor of the elevator and the floor of the building. It is also apparent from the testimony of the same witness that when deceased fell against the wheel and started the car it was the second time he fell, and not when he was trying to raise himself from his first fall. Therefore, if it be assumed that the defendant was negligent, its negligence was not the proximate cause of the accident.
I, therefore, dissent and vote to affirm the judgment.
McLaughlin, J., concurred.
Judgment reversed and new trial ordered, with costs to appellant to abide event.